Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 1/20/2022.

	The status of the claims is as follows:  
		Claims 1-20 have been cancelled; and
		Claims 21-40 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 1/20/2022 has been considered and a copy has been placed in the file.

The drawings are objected to because the colored/blackened in portions in Figures 1A and 1B are not clear and the lines are not clean, uniform, and crisp.  In figures 2A and 2B, the lines are not clean, uniform, and crisp.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tailgate window and sunroof recited in claims 25 and 34 as well as a control system that operates the tailgate window and sunroof that is disposed between the first and second pillars must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
[NOTE:  it appears that only a passenger door window is disposed between two pillars per se and not a tailgate window or a sunroof.]

	DISCLOSURE OBJECTION(S)
The disclosure is objected to because of the following informalities: It appears that the applicant has failed to provide any continuation data in the specification in regards to application(s), patented application(s), status of the application(s), etc....  
Appropriate correction is required.

CLAIM OBJECTION(S)
In claims 23, 32, line 1, it appears that “b-pillar” should be –B-pillar—to provide consistency within the claims.

REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, line 14, claim 30, line 13, and claim 39, line 15, the phraseology “one or more additional windows” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  How is “one or more additional windows” tied to the “retractable window”?  Clarification is requested.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,260,729. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an automobile comprising a body side panel comprising a first pillar disposed rearward of a door of the automobile, a second pillar disposed rearward of the first pill, an interior panel connecting the first pillar and the second pillar, a rear quarter panel attached to an exterior of the body side panel and forming a cavity between the rear quarter panel and the interior panel to prevent water from passing form a wet side to a dry area, a retractable window disposed between the first pillar and the second pillar and being configured to move between a first position and a second position with the first position being bounded by a roof of the automobile, the first pillar and the second pillar and the second position being inside the cavity, one or more additional windows, a control system that performs a global opening operation retracting each of the passenger door window, a tailgate, and a sunroof, with the first pillar being a C-pillar and the second pillar being a D-pillar, the first pillar being a B-pillar and the second pillar being a C-pillar, a seal between the body side panel and the retractable window, the control system performs a global opening operation when a button is engaged, via a remote key body, and a motor being disposed within the cavity to power the window between first and second positions.
Claims 21-40 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/580,474 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim an automobile comprising a body side panel comprising a first pillar disposed rearward of a door of the automobile, a second pillar disposed rearward of the first pill, an interior panel connecting the first pillar and the second pillar, a rear quarter panel attached to an exterior of the body side panel and forming a cavity between the rear quarter panel and the interior panel to prevent water from passing form a wet side to a dry area, a retractable window disposed between the first pillar and the second pillar and being configured to move between a first position and a second position with the first position being bounded by a roof of the automobile, the first pillar and the second pillar and the second position being inside the cavity, one or more additional windows, a control system that performs a global opening operation retracting each of the passenger door window, a tailgate, and a sunroof, with the first pillar being a C-pillar and the second pillar being a D-pillar, the first pillar being a B-pillar and the second pillar being a C-pillar, a seal between the body side panel and the retractable window, the control system performs a global opening operation when a button is engaged, via a remote key body, and a motor being disposed within the cavity to power the window between first and second positions. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25, 30-32, 34, and 39 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallis et al. (7,367,615).
As shown below, Fallis et al. (7,367,615) discloses an automobile comprising a body side panel comprising a fist pillar (40) disposed rearward of a door of the automobile, a second pillar (42) disposed rearward of the first pillar (40), an interior panel connecting the first pillar (40) and the second pillar (42), a rear quarter panel attached to an exterior of the body side panel and forming a cavity between the rear quarter panel and the interior panel, “wherein the cavity is wet area and the interior panel is configured to prevent water from passing from the wet area to a dry area within the interior panel” (claim 21), “wherein the cavity comprises an outside surface exterior to a sealed area of the vehicle” (claim 30), “providing structural support to the automobile” (claim 39), and a retractable window (16) disposed between the first pillar (40) and the second pillar (42) and configured to move between a first position and second position with the first position bounded by the roof, the first pillar (40) and the second pillar (42) and a second position being inside the cavity formed by the interior panel and rear quarter panel, and one or more additional windows (see figure below) [Claims 21, 30, and 39];
The first pillar is a C-pillar and the second pillar is a D-pillar [Claims 22 and 31];
The first pillar is a B-pillar and the second pillar is a C-pillar [Claims 23 and 32];
A passenger door window, a tailgate window, and sunroof (see figure below) [Claims 25 and 34];

    PNG
    media_image1.png
    889
    764
    media_image1.png
    Greyscale






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 33, and 40 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Fallis et al. (7,367,615) in view of WO-2018066586 A1 to Yamada.
All of the elements of the instant invention are discussed in detail above except providing a seal between the body side panel and the retractable window.
As shown below, WO-2018066586 A1 to Yamada discloses a window system comprising a body side panel in combination with a movable window with a seal positioned there-between.
It would have been obvious before the effective filing date of the claimed invention to provide a seal between a movable panel and a body of Fallis et al. (7,367,615) as taught by WO-2018066586 A1 to Yamada since seals have been used for many years to keep water out of a vehicle to prevent rust and especially along a belt-line of vehicles. 

    PNG
    media_image2.png
    222
    360
    media_image2.png
    Greyscale



Claim(s) 26-29 and 35-38 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Fallis et al. (7,367,615) in view of Gage (2017/0362878 A1).
Fallis et al. (7,367,615) fails to disclose a global opening operation which utilizes the use of a control system (inherently provides a processor a, a signal generator, and receiver to provide an input signal) which operates the closures/windows independently from one another (claims 26-28 and 35-37) and each being moved by a motor (claims 29 and 38).
Gage (2017/0362878 A1) discloses a control system (paragraph [0031] and entire specification) a multiple closure operation included window and sunroofs (paragraphs [0004], and [0007]), the window control system that controls individual windows via a touch sensor [paragraphs [0006], [0019], 0024], [0025], and [0037]), a motor (26) is connected to each closure to be operated independently (paragraphs [0008], [0020], [0023], [0024], [0027], [0029], and [0030]), and a smart key entry system, fob having button(s), etc.… (paragraphs [0034], [0035] and [0038]).
It would have been obvious before the effective filing date of the claimed invention to provide the automobile closure opening system of Fallis et al. (7,367,615) with an operating system as taught by Gage (2017/0362878 A1) since a global operating system allows one to independently move the closure(s) via a motor to a desired position as well as allowing the closures to be moved via a smart system since this allows for convenience as well as safety means since closures can be independently controlled.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634